Dear Mayor Caruso:
This office is in receipt of your opinion request where you ask us to consider the following questions:
     (1) Can the Slidell City Council, by ordinance, establish schedules regarding accrual of vacation and sick leave for classified civil service employees?
     (2) Can the Slidell City Council, by ordinance, limit or cap accumulation of vacation and sick leave for classified civil service employees?
     (3) Can the Slidell City Council, by ordinance, provide for a maximum payout for vacation and sick leave upon a classified employee's voluntary or involuntary separation from employment?
     (4) Can the City of Slidell, by ordinance, provide for other types of leave with or without pay for funerals, holidays, birthdays, military leave, family leave, and any other type of leave for classified civil service employees?
In reviewing all of the information that you have enclosed with your opinion request, we conclude that all of the questions must be answered in the negative.
The Municipal Employees Civil Service Board of the City of Slidell was created by Act 429 of the Regular Session of 1977. This Act states as part of its purpose, "to create and provide for the organization, powers, functions and duties of the (Board)." Section 1 of the Act defines `board' as meaning the Municipal Employees Civil Service Board of the City of Slidell. Section 6 of Act 429 provides:
     A. The board is hereby authorized to adopt and execute such rules, regulations and orders as it may consider necessary or desirable to carry out effectively the provisions of this Act, and shall do so when expressly required by this Act.
Section 20 of Act 429 specifically addresses the board's power to create rules providing for various types of leave.  It provides:
     A. Leaves. The board shall adopt rules to provide for leaves of absence in the various classes of the classified service. Such rules shall provide for annual vacation and sick leaves with pay, and special leaves with or without pay.
The board has been given the express authority to create such rules for classified municipal employees, and has in fact exercised the authority vested in it.  The Municipal Employees Civil Service Rules contain these rules on leave created by the board.  A system concerning the acquiring and use of various types of leave is contained in chapter 11, parts 11.5 — 11.20 of the Municipal Employees Civil Service Rules.  The excerpt from the municipal employees' policy manual likewise contains information relevant to the various types of leave. From all of this information provided, it is apparent that the authority to create rules pertaining to types of leave for classified municipal employees has been vested in the Municipal Employees Civil Service Board of the City of Slidell.
In reviewing the information included concerning  Act 61 of the Regular Session of 1976, along with the Municipal Police Civil Service Rules for the City of Slidell, a similar conclusion is reached.  Act 61 vests the same authority in the Municipal Police Employees Civil Service Board, allowing the board to create rules pertaining to, among other things, police  employees' leave, as is similarly found in Act 429 for municipal employees.  In both situations, the authority to create the rules for classified employees has been granted to a special board created by legislative act.
In conclusion, the power to create rules concerning the accrual, limitation and use of leave has been granted to the Municipal Employees Civil Service Board of the City of Slidell and the Municipal Police Employees Civil Service Board of the City of Slidell.  Nothing in the Home Rule Charter for the city of Slidell suggests that such power has been granted to the City Council.
We hope the foregoing sufficiently  answers your inquiry.  Should you have any further questions, please contact this office.
Sincerely,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              By: __________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
DATE RECEIVED:
DATE RELEASED: October 11, 1996
Kerry L. Kilpatrick Assistant Attorney General